Howe, J.
A motion has been made to dismiss this appeal on the ground that the amount in dispute does not exceed the sum of five hundred dollars.
The suit is a possessory action, brought to recover firstly, possession of certain immovable property, and secondly, rent of the same from *273November 15, 1868, to the time of restoration, at the rate of thirty •dollars a month. The ownership of the property is not in dispute, and the value of the possession, which is in controversy, is neither alleged nor proved to exceed $500. The claim for rent, at the utmost, is $420, and the judgment, therefor, was $40.
For these reasons it is ordered that the appeal herein be dismissed, with costs.
Rehearing refused.